Citation Nr: 1737675	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a rating in excess of 30 percent for hydrocephalus with shunt placement, chronic headaches, and chronic vertigo.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The appeal was subsequently transferred to the RO in St. Petersburg, Florida.

In July 2015, the Board remanded the case for further development.  In February 2017, the Board denied the claims for increased ratings for hypothyroid, right heel spur, and hemorrhoids and remanded the claims of entitlement to service connection for an acquired psychiatric disorder, entitlement to an increased rating for hydrocephalus, and entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, bipolar disorder and depression are proximately due to or the result of his service-connected disabilities.

2.  Hydrocephalus with shunt placement, chronic headaches, and chronic vertigo has resulted in frequent prostrating headaches productive of severe economic inadaptability.

3.  Since June 1, 2008, the Veteran's service-connected disabilities have precluded substantially gainful employment consistent with his occupational and education experience.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bipolar disorder and depression as secondary to the service-connected hypothyroidism, hydrocephalus with migraines, and ankle disability are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for a 50 percent rating for hydrocephalus with shunt placement, chronic headaches, and chronic vertigo have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2016).

3.  Since June 1, 2008, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder.  He contends that he has experienced extreme mood swings since service due; he also attributes depressive feelings to his service-connected hypothyroidism, hydrocephalus with migraines, tinnitus, and ankle pain.  See, e.g., VA examination (May 2009); Statements (June 28, 2010; March 25, 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection is also warranted for a current disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (2016).

Here, the Veteran has current diagnoses of depression and bipolar disorder.  See, e.g., VA treatment record (October 12, 2007) (depression); VA examination (May 2009) (bipolar disorder).  Accordingly, this case turns on whether the Veteran's current bipolar disorder and depression are related to service or his service-connected disabilities.

While the Veteran lacks the requisite medical training to provide an opinion regarding the etiology of his current psychiatric disorders, he is competent to report a contemporaneous medical opinion and provide lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the Veteran has provided competent, credible, and consistent reports of depression since service:  explaining that his depression began when he was discharged from service for not meeting weight requirements and has been further aggravated by symptoms of his service-connected hypothyroidism, hydrocephalus, tinnitus, and ankle pain.  See VA treatment records (September 3, 1998; September 10, 2008); VA examination (May 2009); Statements (June 28, 2010; March 25, 2015).  Based on the Veteran's reported symptoms, at least five medical professionals have related his bipolar disorder and depression to his service-connected disabilities.  Specifically, on mental health consultation in September 1998, the Veteran reported symptoms of depression since he was discharged due to hydrocephalus with headaches and weight gain associated with hypothyroidism; the provider found that the Veteran was depressed.  See VA treatment record (September 3, 1998).  In October 2000, the Veteran reported a continuation of depression due to service-connected disabilities; he was formally diagnosed with depression and treated with medication. See VA treatment record (October 3, 2000).  In August 2012, a VA psychiatrist diagnosed bipolar disorder, noting, under Axis III, that service-connected hydrocephalus, hypothyroidism, foot and ankle pain are relevant to the Veteran's psychiatric disorder.  See VA treatment record (August 14, 2008); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Similarly, in November 2014, a mental health care provider stated that the Veteran's hypothyroidism attributes to hypomanic episodes of his bipolar disorder.  See VA treatment record (November 7, 2014).  Finally, in September 2016, a mental health care provider opined that the Veteran's service-connected hydrocephalus causes depression.  See Disability Benefits Questionnaire (September 28, 2016).

The Board finds that these reported symptoms and associated medical opinions provide competent, credible evidence linking the Veteran's current depressive and bipolar disorders to his service and service-connected disabilities.  The Board also finds that the aforementioned evidence is particularly credible as it stems not from a claim for benefits but rather medical treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Additionally, much of the aforementioned evidence predates the Veteran's April 2008 claim for benefits.

The medical evidence against a nexus between the Veteran's service and/or service-connected disabilities and his current psychiatric disorder consists of VA medical opinions rendered in May 2009, July 2015, and March 2017.

In May 2009, a VA examiner opined that the Veteran's current psychiatric disorder is not related to his service-connected hypothyroidism as a link between the two is not well established in the scientific literature.

The Board finds that the May 2009 medical opinion is inadequate for lack of rationale and failure to address whether the Veteran's psychiatric disorder was due to service or service-connected disabilities other than hypothyroidism.

In July 2015, a VA examiner opined that "[i]t is unlikely that any depressive symptoms [the Veteran] had in 2009 were related to his adequately treated thyroid condition."  The examiner also opined that the Veteran's depression is not related to service, in part, because his service treatment records are silent for mental illness.

The Board finds that the July 2015 medical opinions are inadequate based on their reliance upon the absence of documented symptoms in service as well as their failure to address the Veteran's report of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)(noting that VA's examiner's opinion failed to consider whether the lay statements presented sufficient evidence of the etiology of the Veteran's disability such that his claim of service connection could be proven).

In March 2017, a VA examiner opined that the Veteran's current depression is not caused or aggravated by his service-connected hydrocephalus because hydrocephalus has not recurred since 1993 and depression began around 2008 in the context of heavy drinking and regrets about life choices.  The examiner highlighted VA treatment records showing that the Veteran denied symptoms of depression in October 2000 and a negative depression screen in 2008.

The Board finds that the March 2017 medical opinion is inadequate because it is based on several inaccurate factual premises and fails to address favorable evidence of record, to include the Veteran's report of symptoms since service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not adopt a medical examiner's opinion that fails to discuss favorable evidence of record).  Indeed, the examiner's rationale was based largely on the finding that the Veteran's depression began in 2008; however, the examiner failed to address numerous VA treatment record showing symptoms, diagnosis, and treatment of depression prior to 2008 (see VA treatment record, August 31, 1998; October 3, 2000; April 30, 2001; June 2, 2006; October 30, 2006; April 23, 2007; May 15, 2007; October 1, 2007).

Even though all of the VA medical opinions in the record are inadequate, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In this regard, the Board finds it is at least as likely as not that the Veteran's current bipolar disorder and depression are related to his service-connected hypothyroidism, hydrocephalus with migraines, and ankle disability.  The Board finds that the aforementioned medical opinions relating the Veteran's current bipolar disorder and depression to service-connected disabilities are competent, credible and highly probative.  Indeed, none of the unfavorable VA medical opinions addressed this favorable evidence, nor did the negative opinions address the Veteran's report of symptoms since service.  After resolving any doubt in the Veterans favor, the Board finds a service connection for bipolar disorder and depression is warranted.

Hydrocephalus

The Veteran seeks a rating in excess of 30 percent for hydrocephalus with shunt placement, chronic headaches, and chronic vertigo, which has been rated on the basis of headaches, under Diagnostic Code 8100, since October 1992.

Initially, the Board notes that while VA examiners have recently attributed the Veteran's headaches to causes other than his service-connected hydrocephalus, the Veteran's rating for hydrocephalus with shunt placement, chronic headaches, and chronic vertigo is protected as it has been in effect more than 20 years.  See 38 C.F.R. § 3.951(b).  Thus, absent a showing of fraud (which is not present here), the Veteran's hydrocephalus with shunt placement, chronic headaches, and chronic vertigo is properly rated under Diagnostic Code 8100, regardless of whether his current headaches and vertigo are attributable to hydrocephalus.

Under Diagnostic Code 8100, a 10 percent disability rating is assigned, where the Veteran gets headaches with prostrating characteristics, on average, every two months over the course of several months.  If the headaches with characteristics of prostrating attacks occur, on average, once a month, a 30 percent disability rating will be assigned.  In order to receive 50 percent disability rating, which is the maximum provided under diagnostic code 8100, there must be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124 (a), Diagnostic Code 8100 (2016).

Notably, the rating criteria do not define "prostrating."  Nor is there a definition provided by the U.S. Court of Appeals for Veterans Claims.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

Similarly, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability. See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Initially, the Board notes of the Veteran has not experienced vertigo throughout the pendency of the appeal.  See, e.g., VA examinations (September 2006; July 2016)(showing a diagnosis of chronic vertigo without limitation or symptoms); VA treatment record (May 27, 2009; March 19, 2010)(showing no vertigo or lightheadedness).

Throughout the pendency of the appeal the Veteran's hydrocephalus with shunt placement, chronic headaches, and chronic vertigo has manifested by headaches.  In February 2009, the Veteran reported migraines with some nausea, occasional vomiting photophobia, and sonophobia that lasted several days and were only relieved by resting in a dark, quiet area.  See Private treatment record (February 11, 2009).  On VA examination in May 2009, the Veteran reported daily, constant headaches with incapacitating episodes, which required resting in a dark room, lasting from hours to days.  The VA examiner opined, without rationale, that the Veteran's headaches were not incapacitating.  On VA examination in March 2010, the Veteran reported severe headaches requiring him to rest in a dark room one to two times weekly.  In a March 2015 statement, the Veteran reported that some days, his headaches are so bad that all he can do is sleep because the light makes them work.  On VA examination in November 2016, the Veteran reported constant headaches with prostrating pain once monthly; the examiner opined, without rationale, that the headaches do not cause severe economic inadaptability.

The Board finds that the frequency and duration of the Veteran's headaches approximate the level of impairment consistent with frequent prostrating and prolonged attacks productive of severe economic in adaptability.  In this regard, the Veteran consistently reported frequent prostrating headaches that headaches the regularly require him to lay and rest in a dark room for relief.  The Board finds that constant nature and incapacitating nature of the Veteran's headaches is capable of causing economic in adaptability.  The Board acknowledges that the November 2016 VA examiner opined that the Veteran's headaches to not cause severe economic in adaptability, but finds that such is afforded no probative value as it lacks rationale.  For these reasons, the Board finds that a 50 percent rating for hydrocephalus with shunt placement, chronic headaches, and chronic vertigo is warranted.

TDIU

The Veteran seeks entitlement to a TDIU.  He contends that he has been unable to maintain substantially gainful employment since his last full time employment ended in May 2008.  See, e.g., VA examination (May 2009).  For the reasons discussed below, the Board finds the evidence establishes that a TDIU from June 1, 2008, is warranted.

Initially, the Board finds that the Veteran's service-connected disabilities have satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) since June 1, 2008, the day after his last employment ended.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Historically, the Veteran attended two years of college and performed aircraft maintenance until May 2008, when he medically retired.  See, e.g., VA Form 21-8940 (December 2008).  The Veteran asserts that he retired due to his service-connected bipolar disorder and depression.  See VA treatment record (August 19, 2009); Statement (June 28, 2010).  In the months leading up to his retirement, VA treatment records show that the Veteran was depressed and demonstrated intermittent suicidal ideation.  See, e.g., VA treatment record (October 12, 2007).  Significantly, in September 2009, shortly after he left his last full time employment, the Veteran was involuntarily hospitalized for two weeks due to bipolar disorder.  See, e.g., VA treatment record (September 10, 2008).  In May 2009, the Veteran was admitted to a private mental healthcare facility for depression.  See, e.g., Private treatment record (May 27, 2009).  In November 2014, a VA mental healthcare provider explained that the Veteran's bipolar disorder symptomatology have significantly impaired his social and industrial functioning and necessitate continued treatment.  See VA treatment record (November 7, 2014).  Additionally, as discussed above, the Veteran's service-connected headaches are often so severe that he spends the day in darkness as light aggravates his headaches.  See, e.g., Statement (March 25, 2015).

During the pendency of the appeal, several VA examiners opined that the Veteran's service-connected disabilities do not impact his employability.  

The Board notes that many of the Veteran's VA mental health examinations have focused on entitlement to service connection, without regard to severity, and thus, provide little insight into the Veteran's employability.  Second, numerous VA examiners opined that the Veteran's hydrocephalus with headaches do not cause functional impairment as his current headaches are attributable to nonservice-connected causes.  However, as discussed above, the Board finds that the Veteran's headaches symptomatology is properly evaluated as part of his service-connected hydrocephalus with headaches.  Accordingly, the VA opinions indicating that the Veteran's service-connected hydrocephalus with shunt placement, chronic headaches, and chronic vertigo does not impact his employability are afforded no probative value.

After a review of the evidence and resolving any reasonable doubt, as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the evidence supports the conclusion that the Veteran's service-connected disabilities (primarily his bipolar disorder and depression and hydrocephalus with shunt placement, chronic headaches, and chronic vertigo) have prevented him from following substantially, gainful employment consistent with his education and work experience since the end of his most recent employment in May 2008.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities are of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a Veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds that the Veteran's assertion that he is unemployable due to bipolar disorder is in step with medical records showing severe mental health symptomatology, several mental health hospitalizations, and the November 2014 VA mental healthcare provider's opinion that the Veteran's bipolar severely impairs his social and industrial functioning.  See VA treatment record (November 7, 2014).  After resolving any doubt in the Veteran's favor, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from June 1, 2008, the first day following the termination of his most recent employment.  See Geib, 733 F.3d 1350.  Accordingly, TDIU is granted, effective June 1, 2008.


ORDER

Service connection for bipolar disorder and depression is granted

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating for the Veteran's hydrocephalus with shunt placement, chronic headaches, and chronic vertigo is warranted.

Subject to the law and regulations governing payment of monetary benefits, an award of a TDIU is granted effective June 1, 2008.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


